                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

JESUS BAEZA,
TERESA BAEZA MIRALDA, and
JESUS D. BAEZA CONTRERAS,

       Plaintiffs,

v.                                                                  No. 18-cv-0641 GJF/SMV

MARK MUNRO and ELI GOMEZ,

       Defendants.

                             INITIAL SCHEDULING ORDER

       This case is assigned to me for scheduling, case management, discovery, and all

non-dispositive motions. Both the Federal Rules of Civil Procedure, as amended, as well as the

Local Rules of the Court apply to this lawsuit. Civility and professionalism are required of

counsel. Counsel must read and comply with “A Lawyer’s Creed of Professionalism of the State

Bar of New Mexico.”

       The parties, appearing through counsel or pro se, must “meet and confer” no later than

November 2, 2018, to formulate a Provisional Discovery Plan. Fed R. Civ. P. 26(f). At the

meet-and-confer session, the parties must discuss: (1) the nature and bases of their claims and

defenses; (2) the possibility of a prompt resolution or settlement; (3) making or arranging for

complete initial disclosures as required by Rule 26(a)(1); (4) preserving discoverable

information; and, (5) the formulation of a provisional discovery plan. Fed. R. Civ. P. 26(a)(1),

(f). In formulating a provisional discovery plan, counsel and pro se parties should meaningfully

discuss: (i) the subjects on which discovery may be needed, when discovery should be
completed, and whether discovery should be conducted in phases or limited to particular issues;

(ii) the disclosure, discovery, and preservation of electronically stored information, including the

form(s) in which it should be produced; (iii) any claims of privilege or confidentiality of

materials, including exploring whether the parties can agree on a procedure to assert these claims

and whether they will ask the Court to include any agreement in an order; (iv) whether any

changes should be sought to the limitations on discovery imposed by the Federal Rules of Civil

Procedure or the Local Civil Rules; and (v) the facts and the law governing the case to which the

parties are willing to stipulate.

        Pursuant to Rule 26(d)(2), the parties may deliver discovery requests under Rule 34 prior

to the meet-and-confer date, however those requests are not considered to have been served until

the first meet-and-confer session.

        Initial disclosures under Rule 26(a)(1) must be made within 21 days of the

meet-and-confer session, unless a different time is set by stipulation or Court order. The parties

are advised to strictly follow the letter and spirit of Rule 26(a)(1) in preparing their initial

disclosures. Initial disclosures are intended to accelerate the exchange of core information about

the case and eliminate the need for formal discovery at the early stages of litigation. See Fed. R.

Civ. P. 26(a)(1) 1993 advisory committee’s notes. The parties must meet these objectives in

making their initial disclosures and should be prepared to explain how they have fully complied

with their obligations under Rule 26(a)(1) at the Rule 16 initial scheduling conference.

        The parties will cooperate in preparing a Joint Status Report and Provisional Discovery

Plan (“JSR”), following the sample JSR available at the Court’s web site. The parties are to fill

in the blanks for proposed dates, bearing in mind that the time allowed for discovery is generally


                                                 2
120 to 180 days from the date of the Rule 16 initial scheduling conference. Plaintiff (or

Defendant in removed cases) is responsible for filing the JSR by November 16, 2018.

        The Court will determine actual case management deadlines after considering the parties’

requests. Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express and written approval obtained for any modification of the dates in

the Scheduling Order.

        A Rule 16 initial scheduling conference will be held by telephone on December 10,

2018, at 1:30 p.m. Parties shall call Judge Vidmar’s “Meet Me” line at 505-348-2357 to be

connected to the proceedings.1 At the conference, counsel and any pro se parties must be

prepared to discuss their JSR, all claims and defenses, initial disclosures, discovery requests and

scheduling, issues relating to the disclosure, discovery, and preservation of electronically stored

information, the timing of expert disclosures and reports under Rule 26(a)(2), 2 and the use of

scientific evidence and whether it is anticipated that a Daubert3 hearing will be needed. We will

also discuss settlement prospects, alternative dispute resolution possibilities, and consideration of

consent pursuant to 28 U.S.C. § 636(c).              Lead counsel and parties appearing pro se must

participate unless excused by the Court. Parties represented by counsel need not attend.

        Pre-trial practice in this case shall be in accordance with the foregoing.




1
  The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
2
  In preparing the JSR, counsel should be familiar with the Rule 26 requirements concerning disclosure of expert
testimony for witnesses who do not provide a written report. See Fed. R. Civ. P. 26(a)(2)(C).
3
  See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590–92 (1993).

                                                       3
       IT IS THEREFORE ORDERED that the deadlines shall be as follows:

Meet and Confer by:                                          November 2, 2018

JSR filed by:                                                November 16, 2018

Initial Disclosures due within 21 days of the
meet-and-confer session, but in no event later than:         November 23, 2018

Telephonic Rule 16 Initial Scheduling Conference:            December    10,    2018,   at
                                                             1:30 p.m.




                                                       ______________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge




                                             4
